Citation Nr: 1629775	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic cervical strain with herniated disc C2-C3 status post surgical fusion with associated pain and numbness of the upper extremities (neck disability) prior to March 6, 2009, and a disability rating in excess of 30 percent from March 6, 2009, to March 17, 2009, and on and after July 1, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder with posttraumatic stress disorder (PTSD) features prior to January 14, 2010, and a disability rating in excess of 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991; he was a member of the National Guard and also performed periods of active duty for training in that capacity.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in December 2013. 

In September 2009, the AOJ partially granted an increased rating for the Veteran's neck disability and assigned a temporary 100 percent rating from March 18, 2009, to June 30, 2009.  In an April 2010 rating decision, the RO partially granted an increased rating for the Veteran's anxiety disorder with PTSD features.  Because the increased disability ratings assigned, excluding the temporary 100 percent rating, are not the maximum ratings available, the claims remain in appellate status, and the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the issues on appeal.  

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

2.  Obtain and associate with the file updated VA treatment records dating since June 2014.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




